                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


NEXT MILLENNIUM TELECOM CO.,              §
                                          §           Case No.
      Plaintiff,                          §           Hon.
                                          §
-vs-                                      §
                                          §
AMERICAN SIGNAL CORPORATION,              §
                                          §
      Defendant.                          §
__________________________________________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

    NOW COMES Plaintiff, NEXT MILLENNIUM TELECOM CO., by and through its

attorneys, ADVANTA LAW, PLC, and for Plaintiff’s Complaint and Demand for Jury Trial

against Defendant, AMERICAN SIGNAL CORPORATION, respectfully states as follows:

                         PARTIES, JURISDICTION, AND VENUE

1. Plaintiff brings forth this Complaint under federal diversity jurisdiction, 28 U.S.C.

   1332(a)(2), because the citizenship of the Plaintiff is completely diverse from the

   citizenship of the Defendant and the amount in controversy exceeds $75,000.

2. Plaintiff, NEXT Millennium Telecom Co., is a Saudi Arabian corporation having a

   principle place of business located Albayt Center, Building #5, Salah Aldin Alayubi

   Street, Riyadh, Kingdom of Saudi Arabia 11393.

3. Defendant, American Signal Corporation, is a Wisconsin corporation having a

   principal place of business located at 8600 W. Bradley Road, Milwaukee, Wisconsin

   53224.




                                           1

      Case 2:20-cv-00178-JPS Filed 02/05/20 Page 1 of 16 Document 1
4. Venue is proper in the United States District Court for the Eastern District of

   Wisconsin pursuant to 28 U.S.C. § 1391(b), because (a) Defendant American Signal

   Corporation resides and maintains its principal business offices in Milwaukee,

   Wisconsin, (b) the Defendant is subject to this Court’s personal jurisdiction with

   respect to this action, and (c) a substantial part of the events or omissions giving rise

   to the claim occurred in this judicial district, because Defendant defectively designed,

   manufactured, and shipped emergency alert/mass notification siren systems from

   within this judicial district, (d) because Defendant made misrepresentations of

   material fact to Plaintiff within this judicial district concerning its ability to complete

   its obligations under the contract at issue, and/or (e) because the contract between the

   parties expressly provides that all disputes and controversies arising out of the

   agreement shall be litigated in this district and forum.

                                 COMMON ALLEGATIONS

5. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

6. Plaintiff, NEXT Millennium Telecom Co., is an information technology company

   engaged in the business of providing cost effective, cutting-edge IT and

   telecommunication solutions to customers located throughout the Middle East.

7. Defendant, American Signal Corporation, manufactures, sells, installs and maintains

   state-of-the-art mass notification and emergency alert systems, as well as critical non-

   emergency communications.

8. Plaintiff was engaged by the Saudi Arabian government to purchase and install a

   modern emergency alert/mass notification siren system throughout eastern Saudi

   Arabia.


                                              2

      Case 2:20-cv-00178-JPS Filed 02/05/20 Page 2 of 16 Document 1
9. Following Plaintiff’s engagement by the Kingdom of Saudi Arabia, Defendant

   prepared a proposal to manufacture and sell a state-of-the-art emergency alert/mass

   notification siren system to Plaintiff and provide related technical installation support,

   which proposal was presented to both representatives of the Saudi Arabian

   government and to a committee consisting of members from the Ministry of Civil

   Defense and NEXT Millennium Telecom Co.

10. The committee visited Defendant’s manufacturing facility located in Milwaukee,

   Wisconsin to ensure the legitimacy of American Signal Corporation’s proposal and to

   verify that Defendant’s emergency alert/mass notification siren system met all the

   specifications and requirements of the Saudi Arabian government.

11. During said visit, Defendant affirmatively represented to members of the Ministry of

   Civil Defense and NEXT Millennium Telecom Co. that American Signal Corporation

   has been manufacturing, installing, selling, and maintaining emergency alert/mass

   notification siren systems since 1961, and demonstrated how its emergency alert/mass

   notification siren system operates.

12. Further, at that time Defendant represented to members of the Ministry of Civil

   Defense and NEXT Millennium Telecom Co. that American Signal Corporation has

   industry-leading and up-to-date technology, and that its emergency notification siren

   system had been properly tested prior to being placed into operation in the field.

13. Further, American Signal Corporation represented to members of the Ministry of

   Civil Defense and NEXT Millennium Telecom Co. that it was capable of assisting in

   both the change of the traditional emergency notification siren system and installation




                                             3

      Case 2:20-cv-00178-JPS Filed 02/05/20 Page 3 of 16 Document 1
   of its new emergency alert/mass notification siren system (Nexgen) to comply with

   ministry specifications on Plaintiff’s behalf throughout eastern Saudi Arabia.

14. Based upon the representations and warranties of American Signal Corporation as

   outlined above, NEXT Millennium Telecom Co. entered into a written agreement

   with American Signal Corporation in 2015 for the purchase of 690 emergency

   alert/mass notification sirens, including all necessary components and 12

   accompanying control point systems. The contract also included on-site factory

   support training for two weeks. A copy of the contract between the parties and related

   Memorandum of Understanding is attached collectively as Exhibit A.

15. The agreement between the parties set forth all essential terms of the contract

   between Plaintiff, NEXT Millennium Telecom Co., and Defendant, American Signal

   Corporation, including but not limited to, pricing, payment terms, shipment of goods,

   and scope of work.

16. Specifically, the contract covered all necessary parts and components needed to

   successfully install the emergency alert/mass notification sirens and related control

   systems throughout eastern Saudi Arabia, and also included on-site factory support

   training for two weeks.

17. Plaintiff purchased an additional 60 emergency alert/mass notification siren systems

   from American Signal Corporation thereafter.

18. Under the contract and pursuant to the memorandum of understanding entered into by

   the parties, Defendant agreed and was obligated to send the emergency alert/mass

   notification siren systems over an approximate 8-month period of time.



                                            4

      Case 2:20-cv-00178-JPS Filed 02/05/20 Page 4 of 16 Document 1
19. Further, the contract specifically provided that each siren system furnished by

   Defendant was to include: (a) all parts and components listed in the contract and

   identified under the section titled American Signal Equipment; (b) all control units

   and operations software identified under the section titled Command and Control;

   and, (c) all additional installation hardware and on-site factory technical support

   identified under the section titled Added Items. See Exhibit A.

20. In June of 2015, Plaintiff received a shipment of emergency alert sirens from

   Defendant that was incomplete, as the siren speakers had been shipped without the

   accompanying control systems and related software packages, as required under the

   Command and Control clause of the agreement.

21. Further, in September of 2015 another shipment was received from Defendant that

   was also missing vital components, including, but not limited to, the necessary RTU

   control units, in violation of the Command and Control contract clause.

22. Defendant did not ship the required RTU control units to Plaintiff until January of

   2016, and also failed to provide the required on-site factory support training identified

   in the contract between the parties under the section titled Added Items.

23. Thereafter, Plaintiff’s engineers, along with engineers from Motorola company,

   inspected and determined that the emergency alert/mass notification siren systems

   provided by Defendant under the contract had never been properly tested nor placed

   for use in the field, as originally represented by American Signal Corporation.

24. Further, Plaintiff discovered that the RTU control systems provided by Defendant

   were not compatible with the emergency sirens, required additional battery power,

   did not include adequate surge protection, and did not meet the specifications of the

                                            5

     Case 2:20-cv-00178-JPS Filed 02/05/20 Page 5 of 16 Document 1
   Saudi Arabian government which were previously presented to American Signal

   Corporation.

25. Further, Defendant’s emergency siren system required a component called NEXGEN

   CSC-960 which was also not delivered from Defendant’s shipments to Plaintiff due to

   change in the original design.

26. Following installation of the emergency alert/mass notification sirens provided by

   Defendant, Plaintiff discovered that the sirens failed to emit sufficient sound so as to

   effectively alert those located within the respective geographic target areas.

27. Despite repeated demands by Plaintiff, Defendant has failed and refused to refund

   Plaintiff’s payments under the contract, compensate Plaintiff for the necessary repairs

   and replacement parts, and/or or make the required warranty repairs.

28. Instead of accepting responsibility for its defective products and deceitful conduct as

   outlined above, Defendant has attempted, in disingenuous and irresponsible fashion,

   to place all blame upon Plaintiff, in an obvious effort to discredit Plaintiff in the eyes

   of the Saudi Arabian government, whom Plaintiff has a trusted, long-standing

   business relationship with and serves as authorized agent on behalf of.

29. For example, in a recent Business Consumer Alliance post, Defendant accuses

   Plaintiff of lacking the technical expertise to assemble, install and operate American

   Signal Corporation’s emergency alert/mass notification siren systems, and

   mishandling the equipment, despite citing any credible proof to substantiate its

   claims.




                                             6

      Case 2:20-cv-00178-JPS Filed 02/05/20 Page 6 of 16 Document 1
30. Further, Defendant asserts in such post that by filing the instant action, Plaintiff is

   merely trying to cover itself and avoid being sued by the Saudi Arabian government

   for its own culpability; yet again, Defendant’s claims are unsupported in fact and law.

                            COUNT I – BREACH OF CONTRACT

31. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

32. Plaintiff and Defendant mutually assented to the terms of a binding contract and the

   contract was supported by lawful consideration.

33. Moreover, the terms of the written contract between the parties are clear and

   unambiguous.

34. At all times relevant to this matter, Plaintiff timely performed its obligations under

   the agreement between the parties and fully complied with all other terms and

   conditions of the contract.

35. Pursuant to the contract agreed upon and dated April 2015, Defendant was required to

   deliver all items in Nextel Purchase Order via sea within or before eight months from

   date of terms or payment being met. Exhibit A

36. Defendant breached the agreement between the parties by failing to properly test its

   emergency notification siren system prior to placing it into operation in the field.

37. Further, Defendant breached the agreement by representing to Plaintiff that its

   emergency notification siren system had indeed been tested and would meet or

   exceed the government of Saudi Arabia’s strict specifications, as presented to

   Defendant by members of the Ministry of Civil Defense and NEXT Millennium




                                              7

      Case 2:20-cv-00178-JPS Filed 02/05/20 Page 7 of 16 Document 1
   Telecom Company, at the time the parties met in person at Defendant’s Milwaukee,

   Wisconsin facility.

38. Further, Defendant breached the agreement by failing to provide all required parts,

   installation and mounting hardware, surge protection, RTU control units, NEXGEN

   CSC-960 components, emergency siren operating software, and on-site technical

   support in accordance with the terms and conditions contained in the contract.

39. Further, Defendant breached the agreement by failing to complete its manufacturing,

   shipment and delivery obligations in a timely fashion, in accordance with the agreed-

   upon, established timelines included in the contract.

40. Further, Defendant breached the agreement by failing to provide siren systems

   capable of emitting enough sound to effectively warn the intended target audiences

   located in the geographic regions which Defendant’s emergency alert/mass

   notification siren systems were designed to cover.

41. Defendant, American Signal Corporation’s conduct and failures as described in this

   Complaint constitute a material breach of contract between the parties.

42. Despite numerous requests, Defendant, through its authorized agents and

   representatives, has expressly and by silence, refused to cure its breach of contract or

   compensate Plaintiff for its losses under the agreement between the parties.

43. As a direct and proximate result of Defendant’s material breach of contract, Plaintiff

   has been damaged and continues to suffer damages in an amount in excess of

   $75,000, plus court costs and attorney fees.




                                            8

      Case 2:20-cv-00178-JPS Filed 02/05/20 Page 8 of 16 Document 1
   WHEREFORE, Plaintiff, NEXT MILLENNIUM TELECOM CO., prays for a Judgment

against Defendant, AMERICAN SIGNAL CORPORATION, in an amount in excess of $75,000

to which Plaintiff is found to be entitled, plus court costs, statutory interest, reasonable

attorney fees, and any other relief which the Court determines is just and appropriate.

                             COUNT II – UNJUST ENRICHMENT

44. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

45. Defendant, American Signal Corporation, was compensated monetarily for the

   design, manufacture, assembly and installation of the emergency alert/mass

   notification siren systems described above but did not complete its obligations to

   Plaintiff as represented and warranted.

46. Defendant, American Signal Corporation, has benefited greatly from Plaintiff’s

   payments but has not completed its services as promised, and this constitutes an

   unjust enrichment of the Defendant at Plaintiff’s expense.

47. Defendant’s promise was clear, definite, and unequivocal and was specifically made

   to induce Plaintiff, on behalf of the government of Saudi Arabia, to enter into

   negotiations with Defendant and purchase its early notification/emergency alert siren

   systems.

48. As a direct and proximate result of the unjust enrichment of American Signal

   Corporation, NEXT Millennium Telecom Co. has been damaged, and continues to

   suffer damages in an amount in excess of $75,000, in addition to costs and attorney

   fees.

49. Plaintiff comes to this Court seeking equity with clean hands and is entitled to an

   award of damages in an amount to which it is found to be entitled.
                                              9

      Case 2:20-cv-00178-JPS Filed 02/05/20 Page 9 of 16 Document 1
50. It would be inequitable to allow Defendant to retain the benefits received from

   Plaintiff without fairly compensating the Plaintiff.

   WHEREFORE, Plaintiff, NEXT MILLENNIUM TELECOM CO., prays for a Judgment

against Defendant, AMERICAN SIGNAL CORPORATION, in an amount in excess of $75,000

to which Plaintiff is found to be entitled, plus court costs, statutory interest, reasonable

attorney fees, and any other relief which the Court determines is just and appropriate.

              COUNT III – BREACH OF EXPRESS AND IMPLIED WARRANTIES

51. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

52. Defendant, American Signal Corporation, is a merchant with respect to the subject

   emergency alert/mass notification siren system under § 2-104 of the Uniform

   Commercial Code.

53. Defendant, to induce the purchase, installation, and testing of its emergency

   alert/mass notification siren system, made certain express and implied warranties and

   representations to Plaintiff’s agent, through Defendant’s authorized agents and

   representatives, both orally and in writing, and through Defendant’s advertising and

   conduct.

54. These express and implied warranties and representations included, but were not

   limited to, the following:

           a. All emergency notification siren components were new and/or of
              good, sound, and merchantable quality;

           b. All emergency notification siren components were free from
              defective parts and workmanship;

           c. The emergency notification siren systems would be fit for their
              ordinary and intended purposes of alerting the general public
              regarding inclement weather events and other emergencies;
                                              10

     Case 2:20-cv-00178-JPS Filed 02/05/20 Page 10 of 16 Document 1
           d. All related assembly and installation work would be completed in
              accordance with current industry standards, and all necessary and
              required on-site technical assistance would be timely provided; and

           e. Any defects or nonconformities in parts and/or labor would be
              cured within a reasonable time.

55. The emergency alert/mass notification siren systems did not perform as warranted

   and represented by Defendant’s authorized agents and representatives, in that

   Defendant never provided the required installation software, control units, batteries,

   surge protectors, NEXGEN CSC-960 components, and other parts.

56. Further, Defendant, through its authorized agents and representatives, never properly

   tested its emergency alert/mass notification siren systems as warranted and

   represented to Plaintiff, and to members of the Ministry of Civil Defense, so that its

   siren system malfunctioned and continually broke down.

57. As a result of these and other defects, Plaintiff timely requested that Defendant make

   the necessary repairs under warranty or return Plaintiff’s payments.

58. Defendant failed and refused, upon reasonable opportunity and pursuant to applicable

   implied warranty contracts, to provide coverage for the necessary repairs, cure the

   defects, and make the emergency notification siren systems fit for their intended and

   contracted purpose.

59. As a direct and proximate result of Defendant’s various breaches of warranty,

   Plaintiff has suffered damages that include, but are not limited to, significant repair

   costs, increased downtime, lost profits, lost business opportunities, increased

   insurance costs, additional travel expenses, the cost and inconvenience of obtaining

   an alternative emergency notification systems, damage to its good business reputation

                                           11

     Case 2:20-cv-00178-JPS Filed 02/05/20 Page 11 of 16 Document 1
   and standing with the Saudi Arabian government, and the costs associated with

   prosecuting the instant action to obtain relief as a result of Defendant’s wrongful

   conduct.

60. As a direct and proximate result of Defendant’s breach of implied warranty of

   merchantability, Plaintiff has sustained considerable damages in the amount of

   $9,000,000.00, which represents the difference between the value of the goods as

   delivered and the value they would have had if they had been as warranted.

   WHEREFORE, Plaintiff, NEXT MILLENNIUM TELECOM CO., prays for a Judgment

against Defendant, AMERICAN SIGNAL CORPORATION, in an amount in excess of $75,000

to which Plaintiff is found to be entitled, plus court costs, statutory interest, reasonable

attorney fees, and any other relief which the Court determines is just and appropriate.

                      COUNT IV – FRAUD AND MISREPRESENTATION

61. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

62. That on or about January 18, 2015, a delegation from the Government of Saudi

   Arabia along with the Plaintiff’s agent (Nader Suleiman) met with Defendant in the

   City of Milwaukee in the State of Wisconsin. Defendant, through its authorized

   agents and representatives (Dale Moeller, Richard Roe, and Scott King), intentionally

   made false representations of material facts to the Plaintiff in the presence of an

   official agent for the Government of Saudi Arabia regarding Defendant’s ability

   and/or intent to fully perform its obligations under the agreement to design,

   manufacture, assemble and/or install the emergency alert/mass notification siren

   systems described above.



                                              12

     Case 2:20-cv-00178-JPS Filed 02/05/20 Page 12 of 16 Document 1
63. That on or about January 18, 2015, a delegation from the Government of Saudi

   Arabia, along with the Plaintiff’s agent met with Defendant in the City of Milwaukee

   in the State of Wisconsin. Defendant, through its authorized agents and

   representatives, knowingly and intentionally made a statement inducing Plaintiff in

   the presence of an official agent for the Government of Saudi Arabia to purchase

   emergency alert/mass notification siren systems from Defendant with specific

   knowledge and intent that the siren systems could not meet the specifications agreed

   to by the parties.

64. More specifically, Defendant stated to Plaintiff in the presence of an official agent for

   the Government of Saudi Arabia that Defendant has the latest technology to

   manufacture and operate the sirens/mass notification system as specifically needed by

   the Plaintiff and that Defendant had previously manufactured and sold those sirens

   without any technological issues. Defendant further stated that they are confident

   their product is free of defects and if there are any defects, Defendants will provide

   on-site support to cure the defects.

65. For almost four days, Defendant’s agent met with the delegate of the Government of

   Saudi Arabia along with Plaintiff’s agent daily, convincing and inducing the

   Plaintiff’s agent in the presence of the Government of Saudi Arabia that the product

   was going to be fitted for the intended purposes and was going to be designed and

   manufactured according to the specifications required by the Government of Saudi

   Arabia. More specifically, the product with all of its parts will be delivered timely and

   will be ready for installation with the proper technical support from Defendant and

   without any defect.


                                             13

     Case 2:20-cv-00178-JPS Filed 02/05/20 Page 13 of 16 Document 1
66. That the Defendant, motivated by the prestige and value of the Plaintiff along with

   the Government of Saudi Arabia, made representations knowing that such

   representation was false to induce the Plaintiff to purchase their product.

67. Defendant, through its authorized agents and representatives, knowingly and

   intentionally made statements inducing Plaintiff in the presence of an official agent

   for the Government of Saudi Arabia to compensate Defendant for siren systems with

   specific knowledge and intent that the siren systems could not meet the specifications

   agreed to by the parties.

68. Defendant’s representations were false when they were made.

69. Defendant’s actions and conduct were deliberate and committed with malice.

70. Defendant, through its authorized agents and representatives, knew its representations

   were false when they were made, or made them recklessly, without knowing whether

   they were true.

71. Defendant intended that Plaintiff rely on said representations and conduct.

72. Plaintiff, through its authorized agent and representative (Nader Suleiman), relied on

   Defendant’s false representations and deceptive acts in entering into agreement to

   purchase the emergency notification siren systems.

73. As a direct and proximate result of Defendant’s false representations and deceptive

   conduct, Plaintiff has suffered severe economic damages for the fraud procured as

   well as receiving defective nonconforming goods.

   WHEREFORE, Plaintiff, NEXT MILLENNIUM TELECOM CO., prays for a Judgment

against Defendant, AMERICAN SIGNAL CORPORATION, in an amount in excess of $75,000


                                            14

     Case 2:20-cv-00178-JPS Filed 02/05/20 Page 14 of 16 Document 1
to which Plaintiff is found to be entitled, plus court costs, statutory interest, reasonable

attorney fees, and any other relief which the Court determines is just and appropriate.

                         COUNT V – BREACH OF FIDUCIARY DUTY

74. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

75. Following Plaintiff’s engagement of American Signal Corporation as their agent,

   Defendant became a fiduciary to Plaintiff and, as such, had a duty to act for their

   benefit.

76. Defendant, through its authorized agents and representatives, operated in bad faith

   and violated the confidence, trust and reliance that a fiduciary owes to its principle.

77. Defendant’s improper conduct has damaged Plaintiff, whose benefit they were

   obligated to serve.

78. As a direct and proximate result of Defendant’s breach of fiduciary duty, Plaintiff

   continues to suffer economic damages.

   WHEREFORE, Plaintiff, NEXT MILLENNIUM TELECOM CO., prays for a Judgment

against Defendant, AMERICAN SIGNAL CORPORATION, in an amount in excess of $75,000

to which Plaintiff is found to be entitled, plus court costs, statutory interest, reasonable

attorney fees, and any other relief which the Court determines is just and appropriate.




                                              15

     Case 2:20-cv-00178-JPS Filed 02/05/20 Page 15 of 16 Document 1
                                               Respectfully submitted,
                                                ADVANTA LAW, PLC


                                           By: /s/ Mohamed Zaher______
                                                Mohamed Zaher
                                                Attorney for Plaintiff
                                                  24300 Southfield Rd,
                                                  Southfield, MI, 48075
                                                  lawyers@advantalaw.com


                                       JURY DEMAND

   Plaintiff, NEXT MILLENNIUM TELECOM CO., hereby demands a jury trial in this matter

on all claims triable before a jury.


                                               Respectfully submitted,
                                                ADVANTA LAW, PLC


                                           By: /s/ Mohamed Zaher______
                                                Mohamed Zaher
                                                Attorney for Plaintiff

Dated: February 5, 2020




                                          16

     Case 2:20-cv-00178-JPS Filed 02/05/20 Page 16 of 16 Document 1
